PER CURIAM.
In this direct criminal appeal, appellant argues that his sentencing guidelines scoresheet should have included only 12 community sanction violation points, rather than the 48 that were included. Having reviewed the record, we conclude that this issue was not preserved because the objection made did not apprise the trial court of the ground upon which it was based, and because counsel never requested and obtained a ruling on the objection. § 924.051(1)(b) & (3), Fla. Stat. (1997). To the extent that any error occurred, it is clearly not “fundamental.” Accordingly, we affirm.
AFFIRMED.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.